 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 FREDERIC C. PRADO,                                      Case No.: 2:18-cv-02293-APG-NJK

 4           Plaintiff                                        Order Accepting Report and
                                                                  Recommendation
 5 v.
                                                                       [ECF No. 4]
 6 CITY OF LAS VEGAS CODE
   ENFORCEMENT,
 7
         Defendant
 8

 9         On January 14, 2019, Magistrate Judge Koppe recommended that I dismiss the complaint

10 without prejudice because the plaintiff did not pay the filing fee or move for leave to proceed in

11 forma pauperis and did not file an amended complaint as directed. ECF No. 4. Plaintiff Frederic

12 Prado did not file an objection. Thus, I am not obligated to conduct a de novo review of the

13 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

14 determination of those portions of the report or specified proposed findings to which objection is

15 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

16 district judge must review the magistrate judge’s findings and recommendations de novo if

17 objection is made, but not otherwise” (emphasis in original)).

18         IT IS THEREFORE ORDERED that Judge Koppe’s report and recommendation (ECF

19 No. 4) is accepted. Plaintiff Frederic Prado’s complaint is DISMISSED without prejudice. The

20 clerk of court is instructed to close this case.

21         DATED this 6th day of February, 2019.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
